DETAILED ACTION

Applicant’s response filed on 01/26/2021 has been fully considered. Claims 1, 3-9, 11-12, 14-17, 19-20, 23, and 25-27 are pending. Claims 1, 4, 11, 14, 23, and 26-27 are amended. Claims 2, 10, 13, 18, 21-22, and 24 are canceled. Claims 11-12, 14-17, and 19-20 are withdrawn.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Doorakian et al. (US 4,438,254, cited in IDS).
Regarding claim 1, Doorakian teaches an advanced epoxy resin (2:5) that is produced by an advancement reaction of an epoxy resin with a polyhydric phenol in the presence of a phosphonium catalyst (1:5-9, 53-59), wherein the polyhydric phenol is (6:32-36) bisphenol S (6:42), wherein the phosphonium catalyst is a tetrahydrocarbyl phosphonium salt catalyst (1:53-54), wherein the epoxy resin is a compound bearing an average of more than one vicinal epoxide group per molecule (1:55-57) that is optionally a diglycidyl ether compound, a diglycidyl ester compound, a diepoxy compound, or a compound with two epoxy groups (5:4-28, 38-68; 6:1-5), wherein the ratio of the epoxide to the phenol reactants employed may vary over a wide range depending upon 

Doorakian does not teach a specific embodiment wherein the reaction mixture of at least one diepoxide and at least one bisphenol is a substantially non-equimolar reaction mixture, wherein the polymeric material is a thermoplastic. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to employ a ratio of Doorakian’s epoxide to Doorakian’s phenol reactants such that an excess of Doorakian’s phenol reactants is employed, and such that Doorakian’s advanced epoxy resin is an ultra-high molecular weight product terminated with a phenolic ether group and is a thermoplastic, which would read on the limitation wherein the reaction mixture of at least one diepoxide and at least one bisphenol is a substantially non-equimolar reaction mixture, wherein the polymeric material is a thermoplastic as claimed. One of ordinary skill in the art would have been motivated to do so because Doorakian teaches that the ratio of the epoxide to the phenol reactants employed may vary over a wide range depending upon the type of reactants and the type of product desired (7:39-42), that if a product terminated with a phenolic ether 
The Office recognizes that all of the claimed physical properties are not positively taught by Doorakian, namely that the reaction product has a Tg as measured by differential scanning calorimetry, according to ASTM E1356 - 08(2014), of at least about 120°C and below about 170°C. However, Doorakian renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the reaction product as explained above. Furthermore, the instant application recites that the polymer or any other such reaction product may have a relatively high glass transition temperature (Tg), e.g., greater than about 90°C, about 100°C, about 110°C, or about 120°C [00013], that a polymer or other reaction product of the present teachings may have a relatively high Tg, as described in preceding passages [00021], that it may be possible to have a Tg in excess of 115°C, in excess of 116°C, in excess of 117°C, in excess of 118°C, in excess 
Regarding claim 3, the Office recognizes that all of the claimed physical properties are not positively taught by Doorakian, namely wherein the reaction product exhibits one or any combination of the following characteristics: a tensile strength at 
Regarding claim 4, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Doorakian’s diglycidyl ether compound, diglycidyl ester compound, diepoxy compound, compound with two epoxy groups as Doorakian’s epoxy resin that is a compound bearing an average of more than one vicinal epoxide group per molecule. Doorakian teaches that the ratio of the epoxide to the phenol reactants employed may vary over a wide range depending upon the type of reactants and the type of product desired (7:39-42), and that if a product terminated with a phenolic ether group is desired, one would employ an excess of the phenol (7:42-46), which optionally reads on the limitation wherein the at least one diepoxide and at least one bisphenol are reacted, in molar amounts, in a ratio of the at least one diepoxide to the at least one bisphenol in a ratio of less than 1:1.
Doorakian does not teach that the at least one diepoxide and at least one bisphenol are reacted, in molar amounts, in a ratio of the at least one diepoxide to the at least one bisphenol in a ratio of about 4:1 to about 1:4, excluding 1:1. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have 
Regarding claim 5, Doorakian teaches that the advanced epoxy resin (2:5) is produced by an advancement reaction of an epoxy resin with a polyhydric phenol in the presence of a phosphonium catalyst (1:5-9, 53-59), wherein the epoxy resin is a compound bearing an average of more than one vicinal epoxide group per molecule (1:55-57) that is optionally 
    PNG
    media_image1.png
    116
    458
    media_image1.png
    Greyscale
, wherein R5, R6, R7 and R8 are each independently hydrogen, and wherein Z is selected from oxygen, sulfur, -SO-, -SO2-, bivalent hydrocarbon radicals containing up to about 10 carbon atoms, 
    PNG
    media_image2.png
    39
    65
    media_image2.png
    Greyscale
, or an alkylene or alkylidine group having from about 1 to about 4 carbon atoms, diglycidyl phthalate, diglycidyl adipate, diglycidyl isophthalate, 3,4-epoxyhexyl 3,4-epoxypentanoate, or 3,4-epoxy-6-methylcyclohexylmethyl 3,4-epoxy-6-methylcyclohexane carboxylate (5:4-28, 38-68; 6:1-5), which optionally reads on the limitation wherein the at least one diepoxide has a molecular weight that is 312.36 to 438.59, 278.26, 258.27, 278.26, 252.31, or 280.36 g/mol as claimed.
Doorakian does not teach a specific embodiment wherein the at least one diepoxide has a molecular weight ranging from about 130 to about 460 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Doorakian’s 
    PNG
    media_image1.png
    116
    458
    media_image1.png
    Greyscale
, wherein R5, R6, R7 and R8 are each independently hydrogen, and wherein Z is selected from oxygen, sulfur, -SO-, -SO2-, bivalent hydrocarbon radicals containing up to about 10 carbon atoms, 
    PNG
    media_image2.png
    39
    65
    media_image2.png
    Greyscale
, or an alkylene or alkylidine group having from about 1 to about 4 carbon atoms, diglycidyl phthalate, diglycidyl adipate, diglycidyl isophthalate, 3,4-epoxyhexyl 3,4-epoxypentanoate, or 3,4-epoxy-6-methylcyclohexylmethyl 3,4-epoxy-6-methylcyclohexane carboxylate as Doorakian’s epoxy resin that is a compound bearing an average of more than one vicinal epoxide group per molecule, which would read on the limitation wherein the at least one diepoxide has a molecular weight that is 312.36 to 438.59, 278.26, 258.27, 278.26, 252.31, or 280.36 g/mol as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an advanced epoxy resin because Doorakian teaches that the advanced epoxy resin (2:5) is produced by an advancement reaction of an epoxy resin with a polyhydric phenol in the presence of a phosphonium catalyst (1:5-9, 53-59), that the epoxy resin is a compound bearing an average of more than one vicinal epoxide group per molecule (1:55-57) that 
    PNG
    media_image1.png
    116
    458
    media_image1.png
    Greyscale
, wherein R5, R6, R7 and R8 are each independently selected from hydrogen, and wherein Z is selected from oxygen, sulfur, -SO-, -SO2-, bivalent hydrocarbon radicals containing up to about 10 carbon atoms, 
    PNG
    media_image2.png
    39
    65
    media_image2.png
    Greyscale
, or an alkylene or alkylidine group having from about 1 to about 4 carbon atoms, diglycidyl phthalate, diglycidyl adipate, diglycidyl isophthalate, 3,4-epoxyhexyl 3,4-epoxypentanoate, or 3,4-epoxy-6-methylcyclohexylmethyl 3,4-epoxy-6-methylcyclohexane carboxylate (5:4-28, 38-68; 6:1-5). Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 6, Doorakian teaches that the advanced epoxy resin (2:5) is produced by an advancement reaction of an epoxy resin with a polyhydric phenol in the presence of a phosphonium catalyst (1:5-9, 53-59), wherein the epoxy resin is a compound bearing an average of more than one vicinal epoxide group per molecule (1:55-57) that is optionally 
    PNG
    media_image1.png
    116
    458
    media_image1.png
    Greyscale
, wherein R5, R6, 
    PNG
    media_image2.png
    39
    65
    media_image2.png
    Greyscale
, wherein R’ is a bivalent hydrocarbon radical at each occurrence, or Z is an alkylene or alkylidine group having from about 1 to about 4 carbon atoms (5:4-28), which optionally reads on the limitation wherein the at least one diepoxide is a diglycidyl ether as claimed.
Doorakian does not teach a specific embodiment wherein the at least one diepoxide is a diglycidyl ether. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Doorakian’s 
    PNG
    media_image1.png
    116
    458
    media_image1.png
    Greyscale
, wherein R5, R6, R7 and R8 are each independently selected from hydrogen, bromine, and chlorine, and wherein Z is selected from oxygen, sulfur, -SO-, -SO2-, bivalent hydrocarbon radicals containing up to about 10 carbon atoms, oxygen-, sulfur-, and nitrogen-containing hydrocarbon radicals, -OR;O-, -OR’-O-R’-O-, -S-R’-S-, or 
    PNG
    media_image1.png
    116
    458
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    39
    65
    media_image2.png
    Greyscale
, 
    PNG
    media_image1.png
    116
    458
    media_image1.png
    Greyscale
, wherein R5, R6, R7 and R8 are each independently selected from hydrogen, bromine, and chlorine, and wherein Z is selected from oxygen, sulfur, -SO-, -SO2-, bivalent hydrocarbon radicals containing up to about 10 carbon atoms, oxygen-, sulfur-, and nitrogen-containing hydrocarbon radicals, -OR;O-, -OR’-O-R’-O-, -S-R’-S-, or 
    PNG
    media_image2.png
    39
    65
    media_image2.png
    Greyscale
, wherein R’ is a bivalent hydrocarbon radical at each occurrence, or Z is an alkylene or alkylidine group having from about 1 to about 4 carbon atoms (5:4-28). Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite 
Regarding claim 7, Doorakian teaches that the advanced epoxy resin (2:5) is produced by an advancement reaction of an epoxy resin with a polyhydric phenol in the presence of a phosphonium catalyst (1:5-9, 53-59), wherein the epoxy resin is a compound bearing an average of more than one vicinal epoxide group per molecule (1:55-57) that is optionally 
    PNG
    media_image1.png
    116
    458
    media_image1.png
    Greyscale
, wherein R5, R6, R7 and R8 are each independently selected from hydrogen, bromine, and chlorine, and wherein Z is selected from oxygen, sulfur, -SO-, -SO2-, bivalent hydrocarbon radicals containing up to about 10 carbon atoms, oxygen-, sulfur-, and nitrogen-containing hydrocarbon radicals, -OR;O-, -OR’-O-R’-O-, -S-R’-S-, or 
    PNG
    media_image2.png
    39
    65
    media_image2.png
    Greyscale
, wherein R’ is a bivalent hydrocarbon radical at each occurrence, or Z is an alkylene or alkylidine group having from about 1 to about 4 carbon atoms (5:4-28), which optionally reads on the limitation wherein the at least one diepoxide is a diglycidyl ether having at least one phenyl group as claimed.
Doorakian does not teach a specific embodiment wherein the at least one diepoxide is a diglycidyl ether having at least one phenyl group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Doorakian’s 
    PNG
    media_image1.png
    116
    458
    media_image1.png
    Greyscale
, wherein R5, R6, R7 and R8 are each independently selected from hydrogen, bromine, and chlorine, and wherein Z is selected from oxygen, sulfur, -SO-, -SO2-, bivalent hydrocarbon radicals containing up to about 10 carbon atoms, oxygen-, sulfur-, and nitrogen-containing hydrocarbon radicals, -OR;O-, -OR’-O-R’-O-, -S-R’-S-, or 
    PNG
    media_image1.png
    116
    458
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    39
    65
    media_image2.png
    Greyscale
, wherein R’ is a bivalent hydrocarbon radical at each occurrence, or Z is an alkylene or alkylidine group having from about 1 to about 4 carbon atoms, as Doorakian’s epoxy resin that is a compound bearing an average of more than one vicinal epoxide group per molecule, which would read on the limitation wherein the at least one diepoxide is a diglycidyl ether having at least one phenyl group as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an advanced epoxy resin because Doorakian teaches that the advanced epoxy resin (2:5) is produced by an advancement reaction of an epoxy resin with a polyhydric phenol in the presence of a phosphonium catalyst (1:5-9, 53-59), that the epoxy resin is a compound bearing an average of more than one vicinal epoxide group per molecule (1:55-57) that is optionally 
    PNG
    media_image1.png
    116
    458
    media_image1.png
    Greyscale
, wherein R5, R6, R7 and R8 are each independently selected from hydrogen, bromine, and chlorine, and wherein Z is selected from oxygen, sulfur, -SO-, -SO2-, bivalent hydrocarbon radicals containing up to about 10 carbon atoms, oxygen-, sulfur-, and nitrogen-containing hydrocarbon radicals, -OR;O-, -OR’-O-R’-O-, -S-R’-S-, or 
    PNG
    media_image2.png
    39
    65
    media_image2.png
    Greyscale
, wherein R’ is a bivalent hydrocarbon radical at each occurrence, or Z is an alkylene or alkylidine group having from about 1 to about 4 carbon atoms (5:4-28). Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 8, Doorakian teaches that the advanced epoxy resin (2:5) is produced by an advancement reaction of an epoxy resin with a polyhydric phenol in the presence of a phosphonium catalyst (1:5-9, 53-59), wherein the epoxy resin is a compound bearing an average of more than one vicinal epoxide group per molecule (1:55-57) that is optionally 
    PNG
    media_image1.png
    116
    458
    media_image1.png
    Greyscale
, wherein R5, R6, 
Doorakian does not teach a specific embodiment wherein the at least one diepoxide is selected from resorcinol diglycidyl ether, diglycidyl ether of bisphenol A (“DGEBA”), bisphenol F diglycidyl ether, bisphenol A propxoylate diglycidyl ether, or any combination thereof. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Doorakian’s 
    PNG
    media_image1.png
    116
    458
    media_image1.png
    Greyscale
, wherein R5, R6, R7 and R8 are each independently hydrogen, and wherein Z is alkylene or alkylidine group having 1 or 3 carbon atoms, as Doorakian’s epoxy resin that is a compound bearing an average of more than one vicinal epoxide group per molecule, such that the alkylene or alkylidine group having 3 carbon atoms is -C(CH3)-, which would read on the limitation wherein the at least one diepoxide is diglycidyl ether of bisphenol A (“DGEBA”), or bisphenol F diglycidyl ether as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an advanced epoxy resin because Doorakian teaches that the advanced epoxy resin (2:5) is produced by an advancement reaction of an epoxy resin with a polyhydric phenol in the presence of a phosphonium 
    PNG
    media_image1.png
    116
    458
    media_image1.png
    Greyscale
, wherein R5, R6, R7 and R8 are each independently hydrogen, and wherein Z is an alkylene or alkylidine group having 1 or 3 carbon atoms (5:4-28), which reads on an alkylene or alkylidine group having 3 carbon atoms that is -C(CH3)-.
Regarding claim 9, Doorakian teaches that the advanced epoxy resin (2:5) is produced by an advancement reaction of an epoxy resin with a polyhydric phenol in the presence of a phosphonium catalyst (1:5-9, 53-59), wherein the epoxy resin is a compound bearing an average of more than one vicinal epoxide group per molecule (1:55-57) that is optionally 
    PNG
    media_image1.png
    116
    458
    media_image1.png
    Greyscale
, wherein R5, R6, R7 and R8 are each independently hydrogen, and wherein Z is selected from oxygen, sulfur, -SO-, -SO2-, 
    PNG
    media_image2.png
    39
    65
    media_image2.png
    Greyscale
, or an alkylene or alkylidine group having from about 1 to about 4 carbon atoms (5:4-28), which optionally reads on the limitation wherein the 
Doorakian does not teach a specific embodiment wherein the bisphenol has a molecular weight of about 200 to about 360 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Doorakian’s 
    PNG
    media_image1.png
    116
    458
    media_image1.png
    Greyscale
, wherein R5, R6, R7 and R8 are each independently hydrogen, and wherein Z is selected from oxygen, sulfur, -SO-, -SO2-, 
    PNG
    media_image2.png
    39
    65
    media_image2.png
    Greyscale
, or an alkylene or alkylidine group having from about 1 to about 4 carbon atoms, as Doorakian’s epoxy resin that is a compound bearing an average of more than one vicinal epoxide group per molecule, which would read on the limitation wherein the bisphenol has a molecular weight of 312.36 to 362.39 g/mol, which reads on about 310 to about 360 g/mol as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an advanced epoxy resin because Doorakian teaches that the advanced epoxy resin (2:5) is produced by an advancement reaction of an epoxy resin with a polyhydric phenol in the presence of a phosphonium catalyst (1:5-9, 53-59), that the epoxy resin is a compound bearing an average of more than one vicinal epoxide group per molecule (1:55-57) that is optionally 
    PNG
    media_image1.png
    116
    458
    media_image1.png
    Greyscale
, wherein R5, R6, R7 and R8 are each independently hydrogen, and wherein Z is selected from oxygen, sulfur, -SO-, -SO2-, 
    PNG
    media_image2.png
    39
    65
    media_image2.png
    Greyscale
, or an alkylene or alkylidine group having from about 1 to about 4 carbon atoms (5:4-28). Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 26, Doorakian teaches that the advanced epoxy resin (2:5) is produced by an advancement reaction of an epoxy resin with a polyhydric phenol in the presence of a phosphonium catalyst (1:5-9, 53-59), wherein the reaction may be conducted in the absence of solvents or diluents (7:58-59), which optionally reads on the limitation wherein the reaction product is a reaction product of a reaction mixture of at least one diepoxide and at least one bisphenol in the substantial or complete absence of any solvent as claimed.
Doorakian does not teach a specific embodiment wherein the reaction product is a reaction product of a reaction mixture of at least one diepoxide and at least one bisphenol in the substantial or complete absence of any solvent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to conduct Doorakian’s advancement reaction of an epoxy resin with a polyhydric phenol in the absence of solvents or diluents, which would read on the limitation wherein the reaction product is a reaction product of a reaction mixture of at .

Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Doorakian et al. (US 4,438,254, cited in IDS).
Regarding claim 23, Doorakian teaches an advanced epoxy resin (2:5) that is produced by an advancement reaction of an epoxy resin with a polyhydric phenol in the presence of a phosphonium catalyst (1:5-9, 53-59), wherein the polyhydric phenol is (6:32-36) bisphenol S (6:42), wherein the phosphonium catalyst is a tetrahydrocarbyl phosphonium salt catalyst (1:53-54), wherein the epoxy resin is a compound bearing an average of more than one vicinal epoxide group per molecule (1:55-57) that is optionally a diglycidyl ether compound, a diglycidyl ester compound, a diepoxy compound, or a compound with two epoxy groups (5:4-28, 38-68; 6:1-5), wherein the ratio of the epoxide to the phenol reactants employed may vary over a wide range depending upon the type of reactants and the type of product desired (7:39-42), wherein if a product terminated with a phenolic ether group is desired, one would employ an excess of the 
Doorakian does not teach a specific embodiment wherein the at least one epoxide is at least one diepoxide. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Doorakian’s diglycidyl ether compound, diglycidyl ester compound, diepoxy compound, compound with two epoxy groups as Doorakian’s epoxy resin that is a compound bearing an average of more than one vicinal epoxide group per molecule, which would read on the limitation wherein the at least one epoxide is at least one diepoxide as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an advanced epoxy resin because Doorakian teaches that the advanced epoxy resin (2:5) is produced by an advancement reaction of an epoxy resin with a polyhydric phenol in the presence of a phosphonium catalyst (1:5-9, 53-59), that the epoxy resin is a compound bearing an average of more than one vicinal epoxide group per molecule (1:55-57) that is optionally a diglycidyl ether compound, a diglycidyl ester 
Doorakian does not teach a specific embodiment wherein the reaction mixture of the at least one diepoxide and the at least one bisphenol is a substantially non-equimolar reaction mixture, wherein the polymeric material is a thermoplastic. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to employ a ratio of Doorakian’s epoxide to Doorakian’s phenol reactants such that an excess of Doorakian’s phenol reactants is employed, and such that Doorakian’s advanced epoxy resin is an ultra-high molecular weight product terminated with a phenolic ether group and is a thermoplastic, which would read on the limitation wherein the reaction mixture of the at least one diepoxide and the at least one bisphenol is a substantially non-equimolar reaction mixture, wherein the polymeric material is a thermoplastic as claimed. One of ordinary skill in the art would have been motivated to do so because Doorakian teaches that the ratio of the epoxide to the phenol reactants employed may vary over a wide range depending upon the type of reactants and the type of product desired (7:39-42), that if a product terminated with a phenolic ether group is desired, one would employ an excess of the phenol (7:42-46), and that an ultra-high molecular weight product terminated with a phenolic ether group approaches an engineering thermoplastic in some of its properties and is particularly suited to such uses as an automotive undercoating, films, or molded articles (9:24-28), which means that employing a ratio of Doorakian’s epoxide to Doorakian’s phenol 
The Office recognizes that all of the claimed physical properties are not positively taught by Doorakian, namely that the reaction product has a Tg as measured by differential scanning calorimetry, according to ASTM E1356 - 08(2014), of at least about 120°C and below about 170°C. However, Doorakian renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the reaction product as explained above. Furthermore, the instant application recites that the polymer or any other such reaction product may have a relatively high glass transition temperature (Tg), e.g., greater than about 90°C, about 100°C, about 110°C, or about 120°C [00013], that a polymer or other reaction product of the present teachings may have a relatively high Tg, as described in preceding passages [00021], that it may be possible to have a Tg in excess of 115°C, in excess of 116°C, in excess of 117°C, in excess of 118°C, in excess of 119°C, or in excess of 120°C, as measured by differential scanning calorimetry according to ASTM E1356 - 08(2014) [00021], that the polymer and/or reaction product of the present teachings may have a glass transition temperature as measured by differential scanning calorimetry according to ASTM E1356 - 08(2014) of below about 200°C, below about 185°C, or below about 170°C [00021], that the polymer and/or 
Regarding claim 27, Doorakian teaches that the advanced epoxy resin (2:5) is produced by an advancement reaction of an epoxy resin with a polyhydric phenol in the presence of a phosphonium catalyst (1:5-9, 53-59), wherein the reaction may be conducted in the absence of solvents or diluents (7:58-59), which optionally reads on the limitation wherein the reaction product is a reaction product of a reaction mixture of at least one diepoxide and at least one bisphenol in the substantial or complete absence of any solvent as claimed.
.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Doorakian does not teach that catalyst is triphenylphosphine. Since claim 1 recites a polymeric material, comprising a reaction product of at least one diepoxide and at least one bisphenol selected from 4,4’-(1-phenylethylidene) bisphenol, 4,4’-sulfonylbisphenol, or a combination thereof, in the presence of a catalyst, the catalyst is present in the reaction product in the polymeric material. There would have been no teachings, suggestion, or motivation for one of ordinary skill in the art to have found it obvious to modify Doorakian’s polymeric material, such that the catalyst is triphenylphosphine, because Doorakian teaches that the catalyst is a phosphonium catalyst (1:6) that is a tetrahydrocarbyl phosphonium salt catalyst (1:53-54) and that their invention relates to an improved process for maintaining the activity of phosphonium catalysts during the advancement reaction of an epoxy resin with a polyhydric phenol (1:5-8). Doorakian’s phosphonium catalyst is therefore critical to their invention and using triphenylphosphine to substitute for Doorakian’s phosphonium catalyst would render Doorakian’s invention unsatisfactory for its intended purpose. If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification (MPEP 2143.01(V)).

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that claim 11 now recites all .
Applicant’s arguments, see p. 8-9, filed 01/26/2021, with respect to the rejection of claims 23 and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of claims 23 and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Applicant’s arguments, see p. 9, filed 01/26/2021, with respect to the rejection of claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, have been fully considered and are persuasive.  The rejection of claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn.
Applicant’s arguments, see p. 9-14, filed 01/26/2021, with respect to the rejection of claim(s) 1, 3-9, and 26 under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 101418205 A, machine translation in English used for citation) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 9-14, filed 01/26/2021, with respect to the rejection of claim(s) 25 under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 101418205 A, machine translation in English used for citation) have been fully considered and are persuasive.  The rejection of claim(s) 25 under 35 U.S.C. 103 as  has been withdrawn. 
Applicant’s arguments, see p. 15, filed 01/26/2021, with respect to the rejection of claim(s) 23 and 27 under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 101418205 A, machine translation in English used for citation) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.